Exhibit 10.3

A10 NETWORKS, INC.

FORM OF CHANGE IN CONTROL AND SEVERANCE AGREEMENT

This Change in Control and Severance Agreement (the “Agreement”) is made and
entered into by and between Dhrupad Trivedi (“Executive”) and A10 Networks,
Inc., a Delaware corporation (the “Company”), effective as of
                    , 2019 (the “Effective Date”).

RECITALS

A.    The Compensation Committee (the “Committee”) of the Board of Directors
(the “Board”) of the Company believes that it is in the best interests of the
Company and its shareholders to provide Executive with an incentive for
Executive’s employment and to motivate Executive to maximize the value of the
Company for the benefit of its shareholders.

B.    The Committee believes that it is imperative to provide Executive with
certain severance benefits upon Executive’s termination of employment under
certain circumstances to help maintain Executive’s focus on his duties and
responsibilities to the Company and to minimize the need of Executive to
consider alternative employment opportunities. These benefits will provide
Executive with enhanced financial security, incentive and encouragement to
remain with the Company.

C.    Certain capitalized terms used in the Agreement are defined in Section 6
below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1.    Term of Agreement. This Agreement will automatically terminate upon the
date that all of the obligations of the parties hereto with respect to this
Agreement have been satisfied.

2.    At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law.
As an at-will employee, either the Company or Executive may terminate the
employment relationship at any time, with or without Cause. Upon any termination
of employment, the Company will pay Executive all accrued but unpaid vacation,
expense reimbursements, wages and other benefits due to Executive under any
Company-provided plans, policies and arrangements (“Accrued Compensation”).

3.    Severance Benefits.

(a)    Termination Without Cause or Resignation for Good Reason Other Than
During the Change in Control Period. If the Company terminates Executive’s
employment with the Company without Cause and other than due to death or
Disability, or Executive resigns from his or her employment for Good Reason,
and, in each case, such termination does not occur during the Change in Control
Period, then subject to Section 4 and in addition to Accrued Compensation,
Executive will receive the following:

(i)    Continuing Severance Payments. Executive will be paid continuing payments
of severance pay at a rate equal to Executive’s base salary rate, as in effect
immediately prior to Executive’s termination of employment, for a period of
twelve (12) months.



--------------------------------------------------------------------------------

(ii)    Continuation Coverage. If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, then the Company will reimburse
Executive for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Executive’s termination) until the earlier of (A) a
period of twelve (12) months from the date of termination or (B) the date upon
which Executive and/or Executive’s eligible dependents become covered under
similar plans. Notwithstanding the foregoing, if the Company determines in its
sole discretion that it cannot provide the COBRA reimbursement benefits without
potentially violating, or being subject to an excise tax under, applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then in lieu thereof, the Company will provide to Executive a taxable monthly
payment, payable on the last day of a given month (except as provided by the
following sentence), in an amount equal to the monthly COBRA premium that
Executive would be required to pay to continue Executive’s group health coverage
in effect on the termination of employment date (which amount will be based on
the premium for the first month of COBRA coverage), which payments will be made
regardless of whether Executive elects COBRA continuation coverage and will
commence on the first month following Executive’s termination of employment and
will end on the earlier of (x) the date upon which Executive obtains other
employment or (y) the date the Company has paid an amount equal to twelve
(12) payments. For the avoidance of doubt, any taxable payments in lieu of COBRA
reimbursements may be used for any purpose, including, but not limited to
continuation coverage under COBRA, and will be subject to all applicable tax
withholdings.

(b)    Termination Without Cause or Resignation for Good Reason During the
Change in Control Period. If the Company terminates Executive’s employment with
the Company without Cause and other than due to death or Disability, or if
Executive resigns from his or her employment for Good Reason, and, in each case,
such termination occurs during the Change in Control Period, then subject to
Section 4 and the completion of the Change in Control, and in addition to
Accrued Compensation, Executive will receive the following:

(i)    Severance Payment. Executive will receive a lump-sum payment equal to
twelve (12) months of Executive’s annual base salary as in effect immediately
prior to Executive’s termination date or, if greater, at the level in effect
immediately prior to the Change in Control (as applicable).

(ii)    Bonus Payment. Executive will receive a lump-sum payment equal to one
hundred percent (100%) of the greater of (A) Executive’s target bonus as in
effect for the Company’s fiscal year in which the Change in Control occurs (as
applicable), or (B) Executive’s target bonus as in effect for the Company’s (or
surviving company’s, as applicable) fiscal year in which Executive’s termination
of employment occurs.

(iii)    Continuation Coverage. If Executive elects continuation coverage
pursuant to COBRA within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, then the Company will reimburse
Executive for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Executive’s termination) until the earlier of (A) a
period of twelve (12) months from the date of termination or (B) the date upon
which Executive and/or Executive’s eligible dependents become covered under
similar plans. Notwithstanding the foregoing, if the Company determines in its
sole discretion that it cannot provide the COBRA reimbursement benefits without
potentially violating, or being subject to an excise tax under, applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then in lieu thereof, the Company will provide to Executive a taxable monthly
payment, payable on the last day of a given month (except as provided by the
following sentence), in an amount equal to the monthly COBRA premium that
Executive would be required to pay to continue Executive’s group health coverage
in effect on the termination of employment date (which amount will be based on
the premium for the first month of COBRA

 

- 2 -



--------------------------------------------------------------------------------

coverage), which payments will be made regardless of whether Executive elects
COBRA continuation coverage and will commence on the first month following
Executive’s termination of employment and will end on the earlier of (x) the
date upon which Executive obtains other employment or (y) the date the Company
has paid an amount equal to twelve (12) payments. For the avoidance of doubt,
any taxable payments in lieu of COBRA reimbursements may be used for any
purpose, including, but not limited to, continuation coverage under COBRA, and
will be subject to all applicable tax withholdings.

(iv)    Accelerated Vesting of Equity Awards. One hundred percent (100%) of
Executive’s then-outstanding and unvested Equity Awards (or portions thereof, as
applicable) that are subject to continued service-based vesting criteria, and
that no longer are or never were subject to the achievement of performance-based
or other similar vesting criteria, will become vested in full. With respect to
any then-outstanding and unvested Equity Award (or portion thereof, as
applicable) that is subject to the achievement of any performance-based or other
similar vesting criteria, unless provided otherwise in Executive’s Equity Award
agreement or other written agreement between the Company and Executive governing
the terms of the Equity Award, the Equity Award (or applicable portion thereof)
will vest as to one hundred percent (100%) of the amount of the Equity Award (or
applicable portion thereof) assuming the relevant performance criteria had been
achieved at target levels for the relevant performance period(s).

In the event that Executive’s employment with the Company terminates in
accordance with this Section 3(b) and such termination occurs prior to a Change
in Control, then unless provided otherwise in the Equity Award agreement or
other written agreement between the Company and Executive governing the terms of
the Equity Award, (A) the Equity Award will remain outstanding until immediately
prior to the Change in Control (provided that in no event will an Equity Award
remain outstanding after the expiration of the Equity Award’s maximum term to
expiration) notwithstanding that Executive’s status as a service provider to the
Company has terminated, (B) any vesting acceleration under this subsection (iv)
will be applied to Executive’s Equity Awards outstanding as of immediately prior
to the Change in Control, and (C) any options and stock appreciation rights will
remain outstanding and exercisable in accordance with, and for the
post-termination exercisability period set forth in, the applicable Equity Award
agreement as if Executive’s status as a service provider of the Company had
ceased as of the Change in Control (provided that in no event will an Equity
Award remain outstanding after the expiration of the Equity Award’s maximum term
to expiration and, for the avoidance of doubt, subject to any earlier
termination in accordance with the terms and conditions of the Company’s plan,
including if applicable, its termination in connection with the Change in
Control).

(c)    Voluntary Resignation; Termination for Cause; Termination of Employment
Other than During Change in Control Period. If Executive’s employment with the
Company terminates (i) voluntarily by Executive (other than for Good Reason) or
(ii) for Cause by the Company, then Executive will not be entitled to receive
severance or other benefits except for the Accrued Compensation and those
severance or other benefits (if any) as may then be established under the
Company’s then-existing written severance and benefits plans and practices or
pursuant to other written agreements with the Company.

(d)    Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
Executive’s death, Executive will not be entitled to receive any other severance
or other benefits, except for the Accrued Compensation and those severance or
other benefits (if any) as may then be established under the Company’s
then-existing written severance and benefits plans and practices or pursuant to
other written agreements with the Company.

(e)    Exclusive Remedy. In the event of a termination of Executive’s employment
as set forth in Section 3(a) or 3(b) of this Agreement, the provisions of
Section 3 are intended to be and are exclusive and in lieu of and supersede any
other rights or remedies to which Executive or the Company

 

- 3 -



--------------------------------------------------------------------------------

otherwise may be entitled, whether at law, tort or contract, in equity, or under
this Agreement (other than the payment of accrued but unpaid wages, as required
by law, and any unreimbursed reimbursable expenses). Executive will be entitled
to no benefits, compensation or other payments or rights upon a termination of
employment other than those benefits expressly set forth in Section 3 of this
Agreement.

4.    Conditions to Receipt of Severance.

(a)    Release of Claims Agreement. The receipt of any severance payments or
benefits (other than any Accrued Compensation) pursuant to this Agreement (the
“Severance Benefits”) is subject to Executive signing and not revoking the
Company’s then-standard separation agreement and release of claims (the
“Release”), which must become effective and irrevocable no later than the
sixtieth (60th) day following Executive’s termination of employment (the
“Release Deadline Date”). If the Release does not become effective and
irrevocable by the Release Deadline Date, Executive will forfeit any right to
the Severance Benefits. In no event will Severance Benefits be paid or provided,
or in the case of installments, commence, until the Release actually becomes
effective and irrevocable.

(b)    Payment Timing Following Release.

(i)    General Payment Timing. If the Release becomes effective and irrevocable
by the Release Deadline Date, then subject to Section 4(d) below, Severance
Benefits under this Agreement will be paid, or in the case of installments, will
commence, on the first regularly scheduled payroll date that occurs after the
Release Deadline Date (the “Severance Start Date”), but in no event later than
March 15th of the calendar year following the calendar year in which Executive’s
employment termination occurs, and any Severance Benefits otherwise payable to
Executive during the period immediately following Executive’s termination of
employment with the Company through the Severance Start Date will be paid in a
lump sum to Executive on the Severance Start Date, with any remaining payments
to be made as provided in this Agreement.

(ii)    Overlapping Termination. For purposes of clarity, subject to
Section 4(d) below, if (A) prior to a Change in Control, Executive incurs a
termination of employment that qualifies Executive for Severance Benefits under
Section 3(a), (B) the Release becomes effective and irrevocable by the Release
Deadline Date, and (C) subsequent to Executive’s employment termination, a
Change in Control occurs that qualifies Executive for Severance Benefits under
Section 3(b) (the “Overlapping Termination”), then (1) any Severance Benefits
under Section 3(a) will cease upon the Change in Control, and (2) Executive will
be entitled to the Severance Benefits under Section 3(b) as follows: (I) a lump
sum salary severance payment in the amount calculated and as described in
Section 3(b)(i), but less any amount previously paid to Executive under
Section 3(a)(i), (II) a lump sum bonus severance payment in the amount set forth
and as described in Section 3(b)(ii), (III) the continued COBRA reimbursements
for the number of months set forth and as described in Section 3(b)(iii), but
less the number of months previously paid to Executive under Section 3(a)(ii)
(or, if applicable, a taxable, lump sum cash payment of the amount calculated
and as described in Section 3(b)(iii), less any taxable, lump sum cash payment
previously paid under Section 3(a)(ii)), and (IV) the vesting acceleration as
set forth under Section 3(b)(iv). Further, in the event of an Overlapping
Termination, the additional Severance Benefits payable under Section 3(b) as
specified in the immediately preceding sentence will be paid, or in the case of
installments, will commence, on the later of the Change in Control or the
Severance Start Date (such later date, the “Later Start Date”), and any
Severance Benefits otherwise payable to Executive during the period immediately
following Executive’s termination of employment with the Company through the
Later Start Date will be paid in a lump sum to Executive on the Later Start
Date.

 

- 4 -



--------------------------------------------------------------------------------

(c)    Confidential Information and Invention Assignment Agreements. Executive’s
receipt of any payments or benefits under Section 3 (other than any Accrued
Compensation) will be subject to Executive continuing to comply with the terms
of the any confidential information and invention assignment agreement executed
by Executive in favor of the Company and the provisions of this Agreement.

(d)    Section 409A.

(i)    Notwithstanding anything to the contrary in this Agreement, no severance
pay or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A of
the Code, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or otherwise
provided until Executive has a “separation from service” within the meaning of
Section 409A. Similarly, no severance payable to Executive, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.

(ii)    It is intended that none of the severance payments under this Agreement
will constitute Deferred Payments but rather will be exempt from Section 409A as
a payment that would fall within the “short-term deferral period” as described
in Section 4(d)(iv) below or resulting from an involuntary separation from
service as described in Section 4(d)(v) below. In no event will Executive have
discretion to determine the taxable year of payment of any Deferred Payment.

(iii)    Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s separation from service (other than due to death), then the
Deferred Payments, if any, that are payable within the first six (6) months
following Executive’s separation from service, will become payable on the first
payroll date that occurs on or after the date six (6) months and one (1) day
following the date of Executive’s separation from service. All subsequent
Deferred Payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, in the event of Executive’s death following Executive’s
separation from service, but before the six (6) month anniversary of the
separation from service, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death and all other Deferred Payments will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment and benefit payable under this Agreement is intended to
constitute a separate payment under Section 1.409A-2(b)(2) of the Treasury
Regulations.

(iv)    Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Payments for purposes of
clause (i) above.

(v)    Any amount paid under this Agreement that qualifies as a payment made as
a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) will not constitute Deferred Payments for
purposes of clause (i) above.

(vi)    The foregoing provisions are intended to comply with or be exempt from
the requirements of Section 409A so that none of the severance payments and
benefits to be provided hereunder will be subject to the additional tax imposed
under Section 409A, and any ambiguities herein will be interpreted to so comply
or be exempt. For purposes of this Agreement, to the extent required to be
exempt from or comply with Section 409A, references to Executive’s “termination
of employment” or similar phrases will be references to Executive’s “separation
from service” within the meaning of

 

- 5 -



--------------------------------------------------------------------------------

Section 409A. The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition before actual payment to Executive under Section 409A.
In no event will the Company reimburse Executive for any taxes that may be
imposed on Executive as result of Section 409A.

5.    Limitation on Payments. In the event that the payments and benefits
provided for in this Agreement or other payments and benefits payable or
provided to Executive (i) constitute “parachute payments” within the meaning of
Section 280G of the Code and (ii) but for this Section 5, would be subject to
the excise tax imposed by Section 4999 of the Code, then Executive’s payments
and benefits under this Agreement or other payments or benefits (the “280G
Amounts”) will be either:

(i)    delivered in full, or

(ii)    delivered as to such lesser extent which would result in no portion of
such benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
280G Amounts, notwithstanding that all or some portion of the 280G Amounts may
be taxable under Section 4999 of the Code.

(a)    Reduction Order. In the event that a reduction of 280G Amounts is being
made in accordance with this Section 5, the reduction will occur, with respect
to the 280G Amounts considered parachute payments within the meaning of
Section 280G of the Code, in the following order:

(i)    reduction of cash payments in reverse chronological order (that is, the
cash payment owed on the latest date following the occurrence of the event
triggering the excise tax will be the first cash payment to be reduced);

(ii)    cancellation of equity awards that were granted “contingent on a change
in ownership or control” within the meaning of Code Section 280G in the reverse
order of date of grant of the awards (that is, the most recently granted equity
awards will be cancelled first);

(iii)    reduction of the accelerated vesting of equity awards in the reverse
order of date of grant of the awards (that is, the vesting of the most recently
granted equity awards will be cancelled first); and

(iv)    reduction of employee benefits in reverse chronological order (that is,
the benefit owed on the latest date following the occurrence of the event
triggering the excise tax will be the first benefit to be reduced).

In no event will Executive have any discretion with respect to the ordering of
payments.

(b)    Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 5 will be made in writing by a
nationally recognized accounting or valuation firm (the “Firm”) selected by the
Company, whose determination will be conclusive and binding upon Executive and
the Company for all purposes. For purposes of making the calculations required
by this Section 5, the Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Executive will furnish to the Firm such information and
documents as the

 

- 6 -



--------------------------------------------------------------------------------

Firm may reasonably request in order to make a determination under this Section.
The Company will bear all costs and make all payments for the Firm’s services
relating to any calculations contemplated by this Section 5.

6.    Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:

(a)    Cause. “Cause” will mean:

(i)    Executive’s repeated failure to perform his or her duties and
responsibilities to the Company, or abide, in all material respects, with the
policies of the Company after written notice from the Board or an officer of the
Company describing in reasonable detail Executive’s failure to perform such
duties or responsibilities or abide by such policies;

(ii)    Executive’s engagement in illegal conduct that was or is injurious in
any material respect to the Company;

(iii)    Executive’s material violation or material breach of his or her
Employment, Confidential Information and Invention Assignment with the Company
that is not cured within twenty (20) days of written notice thereof or is
incapable of cure; or

(iv)    Executive’s conviction of, or entry of a plea of guilty or nolo
contendere to, a felony (other than motor vehicle offenses the effect of which
do not materially impair Executive’s performance of his employment duties) or
any crime involving fraud, embezzlement or other offense which involves moral
turpitude, and/or committing any act of embezzlement, dishonesty or fraud
against, or the misappropriation of material property belonging to, the Company.

The foregoing definition does not in any way limit the Company’s ability to
terminate Executive’s employment relationship at any time as provided in
Section 2 above, and the term “Company” will be interpreted to include any
subsidiary, parent, affiliate or successor thereto, if applicable.

(b)    Change in Control. “Change in Control” means the occurrence of any of the
following events:

(i)    A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group within the meaning of
Section 13(d) of the Exchange Act (“Person”), acquires ownership of the stock of
the Company that, together with the stock already held by such Person,
constitutes more than fifty percent (50%) of the total voting power of the stock
of the Company; or

(ii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve
(12) month period by Directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election; or

(iii)    A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the

 

- 7 -



--------------------------------------------------------------------------------

ownership of a substantial portion of the Company’s assets: (A) a transfer to an
entity that is controlled by the Company’s stockholders immediately after the
transfer, or (B) a transfer of assets by the Company to an entity, fifty percent
(50%) or more of the total value or voting power of which is owned, directly or
indirectly, by the Company. For purposes of this subsection (iii), gross fair
market value means the value of the assets of the Company, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets.

For the avoidance of doubt, a transaction will not constitute a Change in
Control if: (i) its sole purpose is to change the state of the Company’s
incorporation, or (ii) its sole purpose is to create a holding company that will
be owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction. Notwithstanding the
foregoing, a transaction will not be deemed a Change in Control unless the
transaction qualifies as a change in control event within the meaning of
Section 409A.

(c)    Change in Control Period. “Change in Control Period” will mean, subject
to the completion of the Change in Control, the period beginning on the date on
which an agreement to enter into such Change in Control has been signed and
executed by the relevant parties, and ending on the date twelve (12) months
following such Change in Control.

(d)    Code. “Code” will mean the Internal Revenue Code of 1986, as amended.

(e)    Disability. “Disability” will mean Executive’s inability to perform the
essential functions of his or her job due to a Permanent and Total Disability as
defined under Section 22(e)(3) of the Code.

(f)    Equity Awards. “Equity Awards” will mean Executive’s outstanding stock
options, stock appreciation rights, restricted stock, restricted stock units,
performance shares, performance share units and any other Company equity
compensation awards.

(g)    Good Reason. “Good Reason” will mean Executive’s voluntary termination of
employment with the Company within ninety (90) days following the expiration of
any Company cure period (discussed below) following one or more of the following
occurring without Executive’s prior written consent:

(i)    a material reduction by the Company in Executive’s gross base salary, as
in effect immediately prior to such reduction other than in connection with a
similar reduction for all similarly-situated employees of the Company;

(ii)    a material reduction by the Company in Executive’s authority, duties, or
responsibilities; or

(iii)    relocation of Executive’s principal place of work to a location that is
more than fifty (50) miles from Executive’s current principal work site for the
Company;

Executive may not resign for Good Reason without first providing the Company
with written notice within sixty (60) days of the initial existence of the
condition that Executive believes constitutes Good Reason specifically
identifying the acts or omissions constituting the grounds for Good Reason and a
reasonable cure period of not less than thirty (30) days following the date of
such notice, during which such grounds must not have been cured.

 

- 8 -



--------------------------------------------------------------------------------

For purposes of the “Good Reason” definition, the term “Company” will be
interpreted to include any subsidiary, parent, affiliate or successor thereto,
if applicable.

(h)    Section 409A Limit. “Section 409A Limit” will mean two (2) times the
lesser of: (i) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during Executive’s taxable year preceding Executive’s
taxable year of Executive’s termination of employment as determined under, and
with such adjustments as are set forth in, Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Executive’s employment is terminated.

 

  7.

Successors.

(a)    The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b)    Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

  8.

Notice.

(a)    General. Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. Mailed notices to Executive will be
addressed to Executive at the home address which Executive most recently
communicated to the Company in writing. In the case of the Company, mailed
notices will be addressed to its corporate headquarters, and all notices will be
directed to the attention of its Secretary.

(b)    Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 8(a) of this Agreement. Such
notice will indicate the specific termination provision in this Agreement relied
upon, will set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and will
specify the termination date (which will be not more than thirty (30) days after
the giving of such notice).

9.    Resignation. Upon the termination of Executive’s employment for any
reason, Executive will be deemed to have resigned from all officer and/or
director positions held at the Company and its affiliates voluntarily, without
any further required action by Executive, as of the end of Executive’s
employment and Executive, at the Board’s request, will execute any documents
reasonably necessary to reflect Executive’s resignation.

 

- 9 -



--------------------------------------------------------------------------------

  10.

Miscellaneous Provisions.

(a)    No Duty to Mitigate. Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any such payment
be reduced by any earnings that Executive may receive from any other source.

(b)    Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c)    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.

(d)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties, including but not limited to the Offer
Letter entered into between you and the Company dated                     ,
2019, and any accelerated vesting and post-termination exercisability provisions
set forth in your equity award agreements (to the extent modified by this
Agreement), in each case with respect to the subject matter hereof. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in writing and signed by duly authorized representatives of the
parties hereto and which specifically mention this Agreement.

(e)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement will be governed by the laws of the State of California (with
the exception of its conflict of laws provisions). Any claims or legal actions
by one party against the other arising out of the relationship between the
parties contemplated herein (whether or not arising under this Agreement) will
be commenced or maintained in any state or federal court located in Santa Clara
County, California, and Executive and the Company hereby submit to the
jurisdiction and venue of any such court.

(f)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

(g)    Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable income, employment and other taxes.

(h)    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first set
forth above.

 

COMPANY       A10 NETWORKS, INC.       By:  

 

      Title:  

 

EXECUTIVE       Dhrupad Trivedi      

 

      (Signature)       Date:  

 

 

- 11 -